Citation Nr: 0603657	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-06 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for asthma, including as 
a result of undiagnosed illness.  

2.	Entitlement to service connection for a disability of the 
ankles, including as a result of undiagnosed illness.  

3.	Entitlement to service connection for a disability of the 
elbows, including as a result of undiagnosed illness.  

4.	Entitlement to service connection for a disability of the 
knees, including as a result of undiagnosed illness.  

5.	Entitlement to service connection for a disability of the 
hips, including as a result of undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to October 
1991.  He served in Southwest Asia from August 1990 to March 
1991.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in June 2004.  


FINDINGS OF FACT

1.	Prior to service, the veteran reportedly manifested 
childhood asthma.  

2.	The veteran had one episode of asthma during service.  

3.	Continuing asthma is not shown to be related to service.  

4.	A disability of the ankles was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.

5.	Disability of the elbows, knees and hips is not currently 
demonstrated.  
CONCLUSIONS OF LAW

1.	Chronic asthma was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

2.	A disability of the ankles was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.317 (2005).

3.	Disability of the elbows, knees and hips were neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2003 and July 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, all 
pertinent development has been accomplished and there is no 
indication that there is other evidence to obtain.

The veteran is claiming service connection for various 
disabilities, which he believes are the result of his service 
in the Persian Gulf during operation Desert Storm.  The 
record shows that the veteran served in the Southwest Theater 
of Operation from August 1990 to March 1991.  In general, in 
order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

It is noted that the veteran served in the Southwest Theater 
of Operations during the Persian Gulf War.  As such, 
consideration must be given under regulations applicable to 
such service.

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 

(i)	became manifest either during active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War, or to a degree of 10 percent or 
more not later than December 31, 
2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.

(3)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.  

(4)  For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

(5)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(6)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms, which may be, manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)	Compensation shall not be paid under this section: 

(1)	if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 

(2)	if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War. 

(2)	the Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317.  

Regarding the veteran's claim for service connection for 
asthma, it is noted that at the time the veteran was examined 
for entry into active duty, a history of childhood asthma was 
reported.  It was noted that the veteran had this episode as 
a young child and had not had an episode of shortness of 
breath since, despite playing football and running track.  
Service medical records show that the veteran had an episode 
of shortness of breath in January 1990 at which time the 
assessment was wheezing.  No further complaints of shortness 
of breath were found in the service medical records.  
Following active duty, the veteran was treated at a private 
facility in 1997 for bronchitis.  A statement was received 
from the veteran's private physician in October 1998 at which 
time it was reported that the veteran had been treated for 
asthma in December 1997.  An examination was conducted by VA 
in January 1999.  At that time, the veteran reported that he 
had a history of asthma in childhood with spontaneous 
resolution.  He did not have another asthma attack until 
November 1997 and was currently being followed by a private 
physician with inhalers and Prednisone.  The diagnosis was 
asthma, on medication, stable.  Pulmonary function studies 
conducted in February 1999 showed an impression of mild 
obstructive airways disease.  The veteran was again examined 
by VA in May 2001 at which time the pertinent diagnosis was 
of history of childhood asthma and exacerbation using 
Albuterol now.  

The veteran was scheduled for a VA compensation examination 
in June 2004, but he failed to report for the examination.  

The veteran apparently had episodes of asthma as a child, but 
this was noted to have resolved without residuals by the time 
he entered service in 1988.  During January 1990, he had one 
episode of shortness of breath, but there was no diagnosis of 
asthma.  Asthma was again diagnosed beginning in 1997, six 
years after the veteran's separation from service.  There is 
no medical opinion relating the current findings of asthma to 
the single episode of shortness of breath noted while the 
veteran was on active duty.  Absent such a nexus opinion, 
service connection is not warranted.  It is unfortunate that 
the veteran failed to report for the scheduled VA 
examination, but in such cases the claim for service 
connection must be determined on the evidence of record.  
38 C.F.R. § 3.655.  Under these circumstances, the claim for 
service connection for asthma is denied.  

Regarding the veteran's claims for service connection for 
ankle, elbow, knee and hip disorders, it is noted that 
service medical records show no complaint or manifestation of 
any ankle or elbow disability.  These records do show that 
the veteran complained of having hyperextended his knee in 
October 1988 and had disability of the back and hip in July 
1990.  On examination by VA in January 1999, the veteran 
complained of ankle, knee, elbow, and hip pain that he 
believed were related to parachute jumps during service.  It 
is noted that the veteran's service records show that he did 
participate in parachute jumps while on active duty.  
Examination of the musculoskeletal system showed good range 
of motion in the legs and upper extremities, no loss of 
strength and no neurological findings in the upper or lower 
extremities.  The examiner rendered a diagnosis of myalgias 
of unknown etiology and chronic back, legs, and ankle pain 
secondary to stress of parachute jumping.  

An examination was conducted by VA in May 2001.  At that 
time, the veteran had full range of motion of the right 
ankle, with no scar.  He was able to walk on his heels and 
toes, but stated that his right ankle hurt when he walked on 
his right heel.  No other musculoskeletal disorder was noted.  
The pertinent diagnosis was status post right ankle sprain.  

The veteran did not manifest an ankle disorder while he was 
on active duty and there is no medical opinion currently of 
record indicating that any current disorder of the ankles is 
related to service.  While the examiner who evaluated the 
veteran in 1999 found that the veteran had complaints of 
ankle disability related to parachute jumps during service, 
he found no actual disability of the right ankle.  Under 
these circumstances, service connection is not warranted.  

Regarding the veteran's claims that service connection should 
be established for disability of the hips, knees and elbows, 
it is noted that current disability of these joints has not 
been found.  While the veteran was scheduled for a VA 
examination in June 2004, he chose not to attend that 
examination and service connection must be determined on what 
evidence is actually of record.  38 C.F.R. § 3.655.  Under 
these circumstances, as there is not current manifestations 
of disabilities of the knees, hips or elbows, whether or not 
these may be due to undiagnosed illness, service connection 
is not warranted.  


ORDER

Service connection for asthma is denied.  Service connection 
for disabilities of the ankles, elbows, knees or hips is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


